horizontal gaze nystagmus test, and had a blood alcohol content of 0.264.

                We conclude that a rational trier of fact could reasonably infer from this

                evidence that McCurdy was in actual physical control of the car while

                under the influence of alcohol. See NRS 484A.185 (defining "premises to

                which the public has access"); NRS 484C.110(1)(c); Rogers v. State, 105

                Nev. 230, 233-34, 773 P.2d 1226, 1228 (1989) (identifying factors to be

                weighed when deciding whether someone has actual physical control of a

                vehicle). It is for the trier of fact to determine the weight and credibility to

                give conflicting testimony, and its verdict will not be disturbed on appeal

                where, as here, substantial evidence supports the verdict.       See McNair v.

                State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992); see also Barnier v. State,

                119 Nev. 129, 134, 67 P.3d 320, 323 (2003) (leaving the balancing of

                Rogers factors to the discretion of triers of fact).

                             Second, McCurdy contends that the district court violated his

                rights to due process and a fair trial by permitting the State to tailor its

                rebuttal argument to the district court's questions. McCurdy did not

                object to the district court's questions, so we review for plain error.      See

                Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (reviewing

                unpreserved claims for plain error); Green v. State, 119 Nev. 542, 545, 80

                P.3d 93, 95 (2003) (placing the burden on the defendant "to show actual

                prejudice or a miscarriage of justice"); see also NRS 178.602. The record

                reveals that the district court asked questions during both McCurdy's

                closing argument and the State's rebuttal argument. We conclude from
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         2
                this record that McCurdy has failed to demonstrate actual prejudice or a

                miscarriage of justice.

                            Third, McCurdy contends that the district court erred by

                admitting evidence that his wife previously told him that he could never

                again drive her car. "We review a district court's decision to admit or

                exclude evidence for an abuse of discretion." Mclellan v. State, 124 Nev.

                263, 267, 182 P.3d 106, 109 (2008). The record reveals that McCurdy did

                not object to his wife's testimony but rather to the State's use of a

                document to refresh her memory. The district court overruled McCurdy's

                objection, the document refreshed the witness's recollection, and the

                document was not admitted into evidence. We conclude that the district

                court did not plainly err by admitting the testimony, see Valdez, 124 Nev.

                at 1190, 196 P.3d at 477, or abuse its discretion by allowing the State to

                refresh the witness's memory, see generally NRS 50.125; Libby v. State,

                115 Nev. 45, 53, 975 P.2d 833, 838 (1999) (discussing use of writings to

                refresh memory).

                            Fourth, McCurdy contends that the justice court erred by

                continuing the preliminary hearing because the State failed to show good

                cause for the delay. We review a justice court's decision to grant a

                continuance for abuse of discretion. State v. Nelson, 118 Nev. 399, 403, 46

                P.3d 1232, 1235 (2002). The record reveals that the State requested a

                continuance on August 26, 2010, and presented sworn testimony that (1)

                Officer Embry had been subpoenaed, (2) he was an essential witness
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3
                because he conducted the field sobriety test and observed McCurdy behind

                the wheel of the car, and (3) he responded to the subpoena with a

                declaration that he was on vacation and unavailable until after August 31,

                2010. The justice court considered McCurdy's objection to the continuance

                but determined that good cause had been shown and granted the

                continuance. We conclude from this record that the justice court did not

                abuse its discretion.   See id. at 404, 46 P.3d at 1235 (discussing the

                application of the Hill v. Sheriff, 85 Nev. 234, 452 P.2d 918 (1969), and

                Bustos v. Sheriff,   87 Nev. 622, 491 P.2d 1279 (1971), rules and good

                cause).

                            Having concluded that McCurdy is not entitled to relief, we

                            ORDER the judgment of conviction AFFIRMED.




                                           /                      ,J.




                cc: Hon. Kenneth C. Cory, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA

                                                     4
(0) 1947A